Citation Nr: 1734681	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) due to Veteran's service-connected disabilities prior to April 29, 2015.

2. Entitlement to a TDIU due to Veteran's service-connected disabilities other than PTSD beginning April 29, 2015. 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1999 to October 2000 and December 2003 to December 2004, with additional service in the Reserves.

This matter comes before the Board of Veteran's Appeals Board (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. The rating assigned for the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for an award of TDIU prior to April 29, 2015, and the evidence did not show that his service-connected disabilities precluded substantially gainful employment.

2. From April 29, 2015, the Veteran's service-connected disabilities other than posttraumatic stress disorder (PTSD) did not preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a TDIU prior to April 29, 2015, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).

2. From April 29, 2015, the criteria for a TDIU due to service-connected disabilities other than PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter sent in November 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, Social Security Administration (SSA) records, VA examinations, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, all relevant, identified, and available evidence has been obtained.  

The Veteran has received multiple VA examinations for his disabilities in February 2007, August 2011, March 2012, and April 2015.  The Board finds the past VA examinations were adequate because they were based on an evaluation of the Veteran, a review of the claims file, and because the examiners provided explanations for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds the VA's duty to assist has been fulfilled.   

TDIU Claim 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who do not meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of the Compensation Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors must be considered.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Entitlement to a TDIU Prior to April 29, 2015

Prior to April 29, 2015, service connection was in effect for PTSD, rated as 50 percent disabling from December 4, 2004.  The Veteran's gastritis was rated as 10 percent disabling each from December 4, 2004.  The Veteran's folliculitis was rated as noncompensable from December 4, 2004.  His combined rating was 60 percent; thus, the Veteran did not meet the scheduler requirements for TDIU as his combined rating was less than 70 percent.

While the Veteran's disability ratings did not meet the minimum schedular criteria for a TDIU, the Board must still consider whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  In these situations the claim must be submitted to the Chief Benefits Director or Director of the Compensation Service for extraschedular consideration. 

The Board notes that the Veteran had been out of work since August 2005.  Prior to the Veteran's period of unemployment the Veteran worked as a truck driver.  The Veteran had to stop his work as a truck driver because of his dizziness, memory loss, and blackouts.  The Board acknowledges that in addition to his service-connected disabilities the Veteran suffered from brain cysts; however, the Veteran's doctors noted that his brain cysts did not cause his memory loss and blackouts.  

In November 2008, the SSA found the Veteran was disabled.  SSA found because of the Veteran's PTSD, brain tumor, speech impediment, knee pain, abdominal pain, memory loss, and depression the Veteran could not hold any meaningful employment.  SSA also determined that the Veteran could not perform any of his past jobs because the demands of the jobs exceeded his functioning capacity.  Further, SSA opined the Veteran's job skills were not transferrable.  

The Board also considers the Veteran's multiple VA examinations for his PTSD.  The Veteran underwent a VA examination in February 2007 where the examiner ultimately opined the Veteran's memory problems were not due to his military service.  The February 2007 examiner also concluded the Veteran had an underlying personality dysfunction distinct from his PTSD which caused his depression and anxiety.  

In March 2012, the Veteran received a VA examination where the examiner concluded the Veteran suffered from alcohol dependence and intermittent explosive disorder in addition to PTSD.  The March 2012 examiner opined the symptoms for the Veteran's various disorders were intertwined and could not be separated.  The examiner noted that though the Veteran stated he had memory and concentration problems, the Veteran served in a leadership position within the American Legion.  He was noted to have mild memory loss.  The examiner reviewed past medical evidence pertinent to the Veteran's claimed memory loss and noted that in all cases except for one, there was "... uniform agreement that the Veteran performed well in this regard."  He could recall past Presidents and was fully alert at all mental health treatment sessions.  He was able to recall items in immediate and delayed memory tests.  He had a good fund of general knowledge and there were no signs or symptoms of thought disorder in any modality.  

The March 2013 VA examiner similarly concluded the Veteran's symptoms for his multiple disorders were intertwined, and the examiner could not differentiate the symptoms.  This examiner also reviewed the Veteran's complete medical history and found the Veteran did not seem to suffer from memory loss.  Conversely, the examiner opined that the Veteran performed well on cognitive tests. 

The evidence of record also includes the Veteran's examination by a private doctor in September 2011.  The examiner noted the Veteran's memory for recent and remote events was intact.  The examiner noted the Veteran suffered from intrusive thoughts with anxiety, depression, and episodes of intermittent explosions.  

The Board notes the Veteran received a VA examination in August 2011 for his gastritis.  The examiner determined his gastritis had little impact on his daily life; it only led the Veteran to watch what types of food he ate.  Accordingly, the Board finds this disability did not affect the Veteran's employability.  Additionally, the Veteran's folliculitis is noncompensable, and the Board finds this disability did not affect his employability. 

The Board considers the evidence of record showing how the Veteran's PTSD symptoms affected his employability.  The Board considers the November 2008 SSA decision finding the Veteran did not have transferrable skills and his disabilities rendered him unemployable.  However, the SSA decision considered the Veteran's PTSD in addition to the Veteran's non-service-connected disabilities.  

The Board also considers the Veteran's treatment records, VA examinations, and private examinations.  The medical evidence of record does not support the Veteran's claim that he suffers from sustained memory problems.  The Veteran's VA treatment records showing that the Veteran's continued treatment for his PTSD indicated that the Veteran has repeatedly and successfully completed immediate and delayed memory tasks.  The Board acknowledges the Veteran's inability to perform a delayed memory task in a March 2011 record; however, the longitudinal history showed the Veteran did not suffer from cognitive impediments.

Moreover, the Veteran's examinations, both VA and private, showed that the Veteran suffered from more than just PTSD.  The examiners noted the Veteran's PTSD symptoms are so intertwined with his other mental disorder symptoms that the symptoms could not be differentiated.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  However, the evidence still does not show that the Veteran has cognitive impairment because of his service-connected disabilities and the Board finds there is insufficient evidence to find that the Veteran's service-connected disabilities alone preclude substantially gainful employment.  Remand for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is not warranted.  

The Board concludes that the Veteran's service-connected disabilities did not render him unemployable prior to August 29, 2015.  The preponderance of the evidence is against an award of TDIU prior to April 29, 2015.  The benefit of the doubt doctrine is therefore not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Entitlement to a TDIU After April 29, 2015

From April 29, 2015, service connection was in effect for the Veteran's PTSD rated at 100 percent.  The Veteran's other service-connected disabilities remained at the same rate.  Accordingly, the Veteran's combined rating was 100 percent. 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability and VA finds that TDIU is warranted based on service-connected disabilities other than the disability that is rated at 100 percent, which would then satisfy the second requirement of an additional disability or disabilities of 60 percent.  See Bradley, 22 Vet. App. at 294.

The Veteran's service-connected disabilities that are not rated at 100 percent include the Veteran's gastritis and his folliculitis.  As previously noted, the Veteran's gastritis is rated at 10 percent and his folliculitis is noncompensable.  Thus, the combined ratings of these disabilities do not meet the required 60 percent threshold.  

Additionally, the Board considers the evidence of record and finds there is no evidence these disabilities render the Veteran unemployable, nor has he so contended.  The medical evidence and the Veteran's lay statements attribute his unemployability is due to his PTSD symptoms and other non-service-connected disabilities.  Thus, the Board finds the preponderance of the evidence is against the claim and TDIU is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

A TDIU prior to April 29, 2015 is denied.

A TDIU from April 29, 2015 based on disabilities other than PTSD is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


